DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/08/2022 in regards to the 112 rejection of claims 5-15 and 20 have been fully considered but they are not persuasive. While the examiner notes that the reference filed in the IDS dated 07/08/2022 does show that a high voltage DC output such as lighting can charge cause electrical breakdown of insulative materials causing them to act as a conductor. However, the function of these materials are still for the purpose of insulating electrical current and it is only after the breakdown of the material that it begins to exhibit electrical conductive characteristics. This suggests that the material does not naturally function as such this type of conductor but only under deterioration of the material that it begins to exhibit the properties of a conductive material. Therefore, it remains unclear how a material having a high voltage resistivity between 200Mohms and 1000Mohms would qualify as a conductive coating. As best understood by the examiner any material in that range would remain and be classified as an insulator. The further points to paragraph [00014] of the present application teaching that counter electrode is set to an earth potential allowing the booth to form a reverse faraday cage to restrict the electrostatic field to the inside of the booth, however, the examiner fails to see how that explains how a material having a high voltage resistivity between 200Mohms and 1000Mohms would function as a conductive coating rather than just as an insulator. Further, in view of a lack of example of such a material it remains unclear and not enabled in view of the disclosure of the instant application. 
Applicant’s arguments, see pages 9-13, filed 07/08/2022, with respect to the 103 rejections of 1-2 and 3 and 16-19 have been fully considered and are persuasive.  The 103 rejections of claim 1 has been withdrawn along with the 103 rejections of the dependent claim 2-3 and 16-19. 
Claims 1-3 and 16-19 are rejected under primary reference Li.
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 is missing a period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-15  and 20 are rejected as non-enabled under 35 USC 112(a). Claim 4 recites “an electrically conductive coating”, where “electrically conductive coating” is not adequately defined, either by the Applicant or according to common knowledge in the art, to the extent that a skilled artisan could make and use the invention without undue experimentation according to the long-held standard set by In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The claim uses the adjective “electrically conductive,” but sets forth values that are generally recognized as electrically insulative.  Practicing a device having these two apparently mutually-exclusive characteristics simultaneously would require undue (i.e., infinite) experimentation.  For example:
 (D) The level of one of ordinary skill; 
The examiner recognized the level of one of ordinary skill in the art is high at the time of invention, The level of one of ordinary skill in the art, however the expertise of an artisan would be unable to determine how an electrically conductive coating is capable of comprising a high ohm resistance of 200 M Ohms to 1000 M Ohms. To one or ordinary skill in the area this resistance level would indicate a dielectric/insulative material and be incapable of conducting electricity, so it would not be clear how one could have an electrically conductive coating that has that resistance in such a way that it would emit a uniform electric charge over a patient in the booth.
The amount of direction provided by the inventor;
The examiner points that it is unclear, as the disclosure is written, whether the electrically conductive coating is comprising a component of the counter electrode or the delimitation walls mentioned in claim 4. It is further unclear how a material can be electrically conductive when the resistance of the coating is 200 M Ohms to 1000 M Ohms. It is unclear what the function of the coating is, how such a coating is possible, or what material such a coating is made of. The present application provides that the counter electrode could be a metallic mesh grid [0015] and there is no metallic mesh as known to the Examiner that would have a resistance as stated in claim 5 and function as described.
 The existence of working examples; and
The inventor provide no working examples of an electrically conductive coating as defined by the specification and specifically the limitations from claim 5, wherein the electrically conductive material has an electrical resistance between 200 M Ohms to 1000 M Ohms. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Absent of any real direction or description as to how manufacture such an electrically conductive coating or what would function as the described electrically conductive coating having a high electrical resistivity between 200 M Ohms to 1000 M Ohms and function to emit a uniform electrostatic field over a patient, one of ordinary skill in the art, would face the burdensome and undue experimentation when endeavoring to find a material for creating an electrically conductive coating with such a high electrical resistance, because as understood in the art such a resistivity would be found in a dielectric material and used for insulating against electrical conductivity, and not a conductor.
Because it is unclear what the electrical coating of the claimed invention is or how to manufacture such a coating to have such a high resistivity and emit a uniform electrostatic field over a patient as described, further preventing the electric field from leaving the booth. The dependent claims 8-15 and 20 inherit the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body surface of a patient" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub 20180185637 A1) in view of Reinhardt (DE 3139677 A) from the IDS filed 3/12/21.
Regarding claim 1, Li teaches A device for pain treatment, the device comprising: a closed, booth ([0018] teaches the environment of the system is an enclosed space such a room booth or bubble; [0049] teaches that “space or environment” refers to a defined volume in which objects, subjects and entities may exist, enter into or exit; [0074]-[0075] teaches the system may be in a room or at the surface of various structures like a wall, ceiling and floor; [0094]-[0097] teaches the boundaries of the space being a booth/bubble; Fig 13 illustrates an electrically insulated booth 8 used for treating pain); and a DC voltage generator for high voltage which is electrically connected to an electrode which projects within a housing and which is configured to be gripped by a patient (P) within the booth ([ABS] teaches a DC power source used to generate an output to a positive and negative electrode; [0013] teaches generating a DC outage to a positive and negative electrode of the system for generate electric fields around a patient; [0050] teaches generating a DC output; [0096] teaches an electrode contact that projects into the housing to contact the patient; [0059] teaches generating DC outage to a positive and negative electrode to generate effective electric fields in an environment; [0094] teaches generating a DC electric field output to positioned electrodes; [0119]-[0121] teaches the use of a DC generator to generate a controlled DC output to electrodes to created a desired electric field within a space/environment; fig 13 element 6 teaches an electrode what is electrically coupled to a DC voltage generator 4 that projects within the housing configured to be gripped by the patient), wherein the booth includes a counter-electrode which extends completely along the booth to permit a uniform distribution of the electrostatic charge over the body surface of a patient (fig 13 illustrates a booth that has a counter electrode 8 that extends the completely along the booth to permit uniform distribution of the electrostatic charge over a body of the patient), and which is configured to be adjustable to a defined electrical potential ([0063] teaches adjusting the output and parameters of the signal to the counter electrode to control the generated electric field; [0067]-[0070] teaches that the generated DC electric field is modulated to adjust for atmospheric and weather related changes in the electrical potential to generate fair weather electric fields for promoting health and wellness; [0071] teaches controlling the strength of the generated DC electric field output; [0081] teaches modulating the electric field output based on sensing and feedback to account for environmental, locational and other natural and conditional variables that effect the electric field generated; [0121]-[0122] teaches adjusting and modulating the output of the electrodes based on sensed variables to generated a stable and optimal electric field). However, although it is relatively implied and understood, Li does not explicitly state that the booth is electrically insulated and comprises a door.
Reinhardt teaches a device in the same field of invention, wherein the booth in enclosed, having electrically insulated walls and a door (Fig 1 illustrates an enclosed booth with electrically insulated walls and a door 11; [0009] teaches all sides of the booth are electrically insulated)
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have modified Li to have the walls of the enclosed booth be completely insulated wherein the access point is a door, as taught by Reinhardt, in order to shield the environments outside the enclosed spaces from the generated electric field and to insulate the booth from external electric influences. Further, a door is an obvious design for an access point/ entrance to allow a user to enter the booth and close the booth after entering.
Regarding claim 2, the modified invention of Li teaches claim 1, wherein the counter electrode is configured to be set to earth potential ([0013] teaches the DC output to the electrodes can be modulated and adjusted therefore the counter electrode is configured to be adjusted to the earth potential; [0016] teaches that the microprocessor can control and adjust the DC output to the electrodes, therefore the counter electrode is configured to be adjusted to the earth potential; [0063] teaches the sensing data and modulating the signals of the electric field accordingly such that the counter electrode is configured to be adjusted; [0073] teaches the microprocessor's function in response to information received from the feedback mechanisms of the system. These three resistances including the ratio changes whenever the temperature, humidity, wind, or chemical content in the air change; [0121]-[0122] teaches adjusting the DC output to the electrodes to control the generated electric field, therefore the counter electrode is adjustable to be at an earth potential).
Regarding claim 3, the modified invention of Li teaches claim 2, wherein the counter-electrode is configured and designed as an electrically conductive mesh which encompasses delimitation walls of the booth, or is embedded into delimitation walls of the booth, or is arranged on outer and/or inner walls of the delimitation walls which encompass an interior of the booth ([0039] teaches the walls of the booth are a conductive material; [0095]-[0097] teach that the counter electrode is formed by a conductive or semi-conductive material that form the walls of the environment i.e. room, bubble, or booth and the conductive material can be in the form of fibers paints or metals).
Regarding claim 4, the modified invention of Li teaches claim 3, wherein the counter electrode is formed by an electrically conductive coating which is arranged on inner surfaces of the delimitation walls which encompass an interior of the booth ([0039] teaches the walls of the booth are a conductive material; [0095]-[0097] teach that the counter electrode is formed by a conductive or semi-conductive material that form the walls of the environment i.e. room, bubble, or booth and the conductive material can be in the form of fibers paints or metals wherein the paint fiber or metal would be coating the walls of inside of the environment to generate the electric field within it).
Regarding claim 7, the modified invention of Lee teaches claim 4, wherein the electrically conductive coating is deposited onto the inner walls of the booth in a manner such that the electrical field is shielded and limited to an inside of the booth ([0095]-[0097] teach that the counter electrode is formed by a conductive or semi-conductive material that form the walls of the environment i.e. room, bubble, or booth and the conductive material can be in the form of paints wherein the paint would be coating the walls of inside of the environment to generate the electric field within it).
Regarding claim 8, the modified invention of Li teaches claim 4, the booth comprises: outwardly curved delimitation walls (Fig 13 illustrates the booth is a bubble having outwardly curved delimitation walls).
Regarding claim 9, the modified invention of Li teaches claim 4, wherein the booth comprises: an outline which approximates a circular shape (Fig 13 illustrates the booth is a bubble having a circular outline).
Regarding claim 16, the modified invention of Li teaches claim 1, wherein the counter-electrode is configured and designed as an electrically conductive mesh which encompasses delimitation walls of the booth, or is embedded into delimitation walls of the booth, or is arranged on outer and/or inner walls of the delimitation walls which encompass an interior of the booth ([0039] teaches the walls of the booth are a conductive material; [0095]-[0097] teach that the counter electrode is formed by a conductive or semi-conductive material that form the walls of the environment i.e. room, bubble, or booth and the conductive material can be in the form of fibers paints or metals).
Regarding claim 17, the modified invention of Li teaches claim 1, the booth comprises: outwardly curved delimitation walls ([0039] teaches the booth being a bubble shape; Fig 13 illustrates the walls of the booth being curved and forming a bubble shape).
Regarding claim 18, the modified invention of LI teaches claim 1, wherein the booth comprises: an outline which approximates a circular shape ([0039] teaches the booth being a bubble shape; Fig 13 illustrates the walls of the booth being curved and forming a bubble shape).
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PG Pub 20180185637 A1) in view of Reinhardt (DE 3139677 A) from the IDS filed 3/12/21 as applied to claim 1 above, and further in view of Cooper et al (U.S. Patent 7462242 B2).
Regarding claims 10 and 19, the modified invention of Li teaches claim 1 or 9, however fails to teach wherein the booth comprises: a number of outwardly curved segments of electrically insulating material which are connected to one another, wherein one of the segments forms the door shape.
Cooper teaches an electrically insulated booth, wherein the booth comprises: a number of outwardly curved segments of electrically insulating material which are connected to one another (Figs 4 and 5 element 1 illustrates a booth comprising outwardly curved delimitation walls; Col 9 lines 18-30; Col 10 lines 55-60 teaches the booth can be circular; claim 8 teaches the enclosure has a circular cross section), wherein one of the segments forms the door shape  (Figs 4 and 5 element 5 illustrate the door being a curved segment making up part of the wall; Col 7 lines 4-23 teach the door being made of the same electrically insulating material of the frame).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Li to have the booth comprises: a number of outwardly curved segments of electrically insulating material which are connected to one another wherein one of the segments forms the door shape, as taught by Cooper, in order to create a circular like electrically insulated and enclosed space that helps maintain equidistance of the user from the walls, wherein booth can be constructed and manufactured in multiple pieces making it easier to build and such that the user can enter and exit the space from the door segment in order to easily enter and exit the booth.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792